Citation Nr: 0621686	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-32 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for post 
operative residuals of a right total knee replacement, 
currently rated 60 percent disabling.

2.  Entitlement to an increased disability rating for post 
operative residuals of a left total knee replacement, 
currently rated 60 percent disabling.

3.  Entitlement to a compensable disability rating for 
hemorrhoids.

4.  Entitlement to an effective date earlier than May 25, 
1976, for the grant of service connection for hemorrhoids.  

5.  Entitlement to an effective date prior to April 21, 2004, 
for the assignment of a 60 percent disability rating for post 
operative residuals of a right total knee replacement.

6.  Entitlement to an effective date prior to July 1, 2004, 
for the assignment of a 60 percent disability rating for post 
operative residuals of a left total knee replacement.


7.  Entitlement to an effective date prior to June 27, 2002, 
for the grant of a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	To be clarified.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran performed verified active duty from May 1975 to 
May 1976.  His 
DD-214 reflects an additional two years and six months of 
additional active duty service.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and August 2004 rating 
decisions issued by the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The veteran's claims folders were not available to the 
examiners at the most recent examinations (orthopedic and 
rectum and anus) which were conducted in July 2005.  
Governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  38 C.F.R. 
§ 3.326 (2005); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Therefore, on remand, review of the claims folder by the 
respective examiners is in order.

The Board also observes that in June 2002 the veteran 
appointed Richard A. LaPointe as an attorney representative.  
In March 2006, prior the veteran's case being certified to 
the Board, Mr. LaPointe withdrew from further representation 
of the veteran.  It does not appear that the attorney 
provided the veteran written notice of the withdrawal as 
required by regulation, or if he did, a copy that notice is 
not of record.  See 38 C.F.R. § 20.608(a) (2005).  
Consequently, further action is required to ensure that the 
veteran is made aware of the withdrawal and that he is given 
an opportunity to appoint another attorney and/or 
representative.  This is required because he must be afforded 
the right to full representation at every stage of the 
appeal.  See 38 C.F.R. § 20.600 (2005).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be notified, in 
writing, that Richard A. LaPointe has 
withdrawn as his attorney representative.  
38 C.F.R. § 20.608(a) (2005).  He should 
be given an opportunity to appoint 
another attorney and/or representative, 
and any appointed representative should 
be given an opportunity to assist the 
veteran in his appeal.

2.  The RO should forward the claims 
folders to the two examiners who examined 
the veteran in July 2005.  After having 
an opportunity to review the claims 
folders, the respective examining 
physicians, by means of an addendum 
report, must opine as to whether their 
review of the veteran's claims folders 
requires any change their respective 
examination findings in any way.  A 
complete rationale for any 
findings/opinions expressed must be 
provided.  

3.  In the event that either or both of 
the physicians who examined the veteran 
in July 2005 are unavailable, the 
veteran's claims folders should be 
reviewed by a similarly credentialed 
physician.  The reviewing physician 
should, after reviewing the claims 
folders, by means of an addendum report, 
render an opinion as to whether he or she 
is in agreement with the findings 
reported as part of the July 2005 
examination report.  A complete rationale 
for any findings/opinions expressed must 
be provided.

4.  After the development requested has 
been completed, the RO should review the 
above-requested addendum reports to 
ensure that they are in complete 
compliance with the directives of this 
REMAND.  If any report is deficient in 
any manner, the RO must implement 
corrective procedures at once.  

5.  Following completion of the 
foregoing, the RO must review the claim 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

6.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issues.  If the 
appeal is in any respect denied, the 
veteran and his representative (if 
applicable) should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  All parties should be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. 
§§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

